DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over WU (CN 206730224) in view of Tan et al. (US 2006/0023093; hereinafter “Tan”).
                             
    PNG
    media_image1.png
    901
    1313
    media_image1.png
    Greyscale

                               
                                  
    PNG
    media_image2.png
    544
    649
    media_image2.png
    Greyscale

	WU shows in figures 1 and 2, an infusion apparatus comprising a controller/processor (150) capable of monitoring blood backflow during intravenous therapy.  On page 2 of the translation of CN 206730224, WU states:
“[i]n order to solve the above technical problems, the utility model adopts the following technical scheme that: A kind of multifunctional intellectual transfusion injection Integrating device, there is workbench, injection device, infusion device are installed on workbench, each dress of control is installed inside workbench The control system of work is put, also includes being used to carry out heating and temperature controlled infusion solution heating device to transfusion on workbench, also The liquid color monitor whether flow backwards for detecting infusion pipeline is configured with, the liquid color monitor is included in transfusion and added The liquid color sensor that person of modern times's body end of warm device is set. When liquid in pipe of infusing flows backwards, blood can be flowed into woven hose, Liquid color monitor monitors that the color of blood will be alarmed.  The technical program is by intelligent transfusion, injection, heating function Concentrate on a device, facilitate medical worker's use, saved space.”


	Based on the above translation, WU discloses an infusion system having a fluid color sensor to detect backflow and activate an alarm.  WU does not disclose a red, green, blue [RGB] color sensor to monitor the color of the fluid in the IV tubing of the apparatus.  However, RGB color sensors would have been considered conventional in the art at the time of filing as evidenced by the teachings of Tan.
	
	Tan explicitly teaches in paragraph 0045 that RGB color sensors can be utilized in medical applications to monitor blood color:
“the color sensors and filters according to the invention can be used in imaging applications (e.g., ink detection), in medical/life science applications (e.g., a blood test), in camera applications (e.g., for camera calibration), and in backlight applications (e.g., a backlight control system). For example, the color sensors and filters according to the invention can be implemented in a cellular telephone, a digital capture device (e.g., a digital camera), a portable computer, a personal digital assistant, a computer monitor, and television.

	Moreover, Tan teaches in paragraph 0046:

“[t]he color sensors and filters according to the invention can be utilized in applications that include, but are not limited to, color detection applications, color measurement applications, and color control applications. Color detection applications identify the presence or absence of a specific color. Color measurement: applications identify a color based on its red, green and blue components. Color control applications use the color sensor as part of a closed-loop feedback system to produce and maintain a required color.”

	In paragraph 0046, Tan teaches that RGB color sensors can be used with a closed loop feedback system to perform (1) color detection, (2) color measurement, and (3) color control.  Based on the above teachings, for an artisan skilled in the art, modifying the system disclosed by WU [designed to detect backflow using color monitoring] with an RGB color sensor, as taught by Tan, would have been considered obvious in view of the demonstrated conventionality of this enhancement.  Moreover, the artisan would have been motivated to make the modification because the RGB color sensor could have been used in a closed loop feedback system configured to detect, measure, and control color to enhance the backflow monitoring capabilities of WU.
	In relation to claims 1-7, as explained above, the combination of WU and Tan results in a closed loop feedback system capable of:
in relation to claim 1, receiving, by one or more computer processors, a red, green, and blue values for a fluid; 
determining, by one or more computer processors, a standard red, green, and blue values for the fluid, determining, by one or more computer processors, a tolerance red, green, and blue values for the fluid based on the standard red, green, and blue value for the fluid; 
receiving, by one or more computer processors, an updated red, green, and blue values for the fluid; and 
determining, by one or more computer processors, whether any of the updated red, green, and blue values for the fluid are outside of the associated tolerance red, green, and blue values for the fluid;
in relation to claim 2, responsive to determining that none of the updated red, green, and blue value for the fluid are outside of the associated tolerance red, green, and blue values for the fluid, indicating, by one or more computer processors, a time threshold; and 
responsive to meeting the time threshold, receiving, by one or more computer processors, a second updated red, green, and blue values for the fluid; and 
determining, by one or more computer processors, whether any of the second updated red, green, and blue values for the fluid are outside of the associated tolerance red, green, and blue values for the fluid;
in relation to claim 3, responsive to determining that any of the updated red, green, and blue value for the fluid are outside of the associated tolerance red, green, and blue values for the fluid, providing, by one or more computer processors, an alarm; 
in relation to claim 4, wherein the tolerance red, green, and blue values for the fluid based on the standard red, green, and blue value for the fluid are determined by a positive and negative percentage of the standard red, green, and blue value for the fluid;
in relation to claim 5, an alarm if the sensor detects backflow;
in relation to claim 6, wherein the standard red, green, and blue values for the fluid are the received red, green, and blue values for the fluid; and 
in relation to claim 7, wherein the standard red, green, and blue values for the fluid are determined based on standardized red, green, blue color spectrum for the fluid.
4.	Claims 8-14 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over WU (CN 206730224) in view of Tan et al. (US 2006/0023093; hereinafter “Tan”), as discussed above, and in further view of Hall et al. (US 2006/0189926A1; hereinafter “Hall”).  
	Wu does not explicitly disclose a memory or storage media to work in conjunction with the processor or controller.  Despite the fact that it is common knowledge that processors/controllers operate with a memory to store algorithms/instructions in order to perform a desired function, for clarification purposes, Hall discloses an IV infusion system having a color assembly (6019) that includes a color sensor (7001) [see Hall; figure 52 and Hall; paragraph 0538] that may be used to detect changes in the color or the gradient of the color in the fluid within the tubing (6049), and moreover, a controller/processor (210) to execute an algorithm stored in memory (212) [see Hall; paragraph 0193, last sentence].  Accordingly, for an artisan skilled in the art, modifying the controller/processor disclosed by WU with a memory, as taught by Hall, to store the specific steps/instructions to perform (1) color detection, (2) color measurement, and (3) color control, as taught by Tan, would have been considered obvious in view of the demonstrated conventionality of memory devices.  Moreover, the artisan would have been motivated to make the modification because the use of memory would have provided a means to ensure that the processor executes the continuous steps of a closed loop system in order to enhance the capabilities of the infusion system.
	As explained in the discussion of claims 1-7 above, the closed loop feedback system that results from the combination of WU, Tan, and Hall would have been capable of performing the functions disclosed in claim 8-14 and 15-20 which are similar to the steps disclosed in claims 1-7.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	Respectfully submitted,
	/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783